Citation Nr: 1108285	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO. 09-29 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder. 

2. Entitlement to service connection for an acquired psychiatric disorder, including PTSD, depression, and schizophrenia. 

3. Entitlement to service connection for residuals of a cerebrovascular accident (stroke), including as secondary to the Veteran's service-connected diabetes mellitus or due to Agent Orange exposure.

4. Entitlement to service connection for impotency, including as secondary to the Veteran's service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 until December 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision, in regards to the PTSD claim, and an October 2008 rating decision, in regards to the other claims, from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held via videoconference in October 2010. 

Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to entitlement to service connection for an acquired psychiatric disorder, including PTSD, depression, and schizophrenia, as is reflected on the cover page. 

The Board notes that a November 2008 rating decision found the Veteran to not be competent to handle disbursement of funds.




In his August 2009 VA Form 9, the Veteran withdrew his claim for service connection for hypertension.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a March 1986 decision, the Board denied service connection for a psychiatric disorder, to include PTSD, following an October 1984 rating decision denying service connection for a psychiatric disorder. 

2. The evidence associated with the claims file since the March 1986 final denial does relates to an unestablished fact necessary to substantiate the claim for an acquired psychiatric disorder. 

3. The medical evidence of evidence of record does not show that the Veteran's residuals of a cerebrovascular accident (stroke) is due to his service, developed secondary to his service-connected diabetes mellitus, or is due to Agent Orange exposure.

4. The medical evidence of record does not show that the Veteran has impotency due to service, and does not indicate that he has impotency secondary to his service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1. The Board's March 1986 decision is final. 38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2010).

2. Evidence received since the March 1986 Board decision is new and material; the claim for entitlement to service connection for an acquired psychiatric disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3. The criteria for the establishment of service connection for residuals of a cerebrovascular accident, including as secondary to service-connected diabetes mellitus or due to Agent Orange exposure, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

4. The criteria for the establishment of service connection for impotency, including as secondary to service-connected diabetes mellitus, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this decision, the Board reopens the claim for service connection for an acquired psychiatric disorder. In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2008, in regards to the claims other than the new and material evidence claim, and in November 2008 in regards to the new and material evidence claim for acquired psychiatric disorder, that fully addressed all of the notice elements and was sent prior to the initial RO decisions in these matters. The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The letters informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease. He was also informed that VA would seek to provide federal records. Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.

Furthermore, the April 2008 letter provided additional information in regards to service connection claims based on Agent Orange exposure. The Veteran has also demonstrated actual knowledge of the requirements for a secondary service connection claim, which would require a current disorder and that it was either caused or aggravated by a service-connected disability. In his October 2010 hearing testimony, the Veteran claimed that his residuals of a cerebrovascular accident and impotency were due to his service-connected diabetes. 
 
With respect to the Dingess requirements, the above cited letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. With those letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 


The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained VA medical records and the Veteran has submitted medical records, including at the hearing with a waiver, and statements. The Board notes that an April 2009 VA medical record indicates that the Veteran had additional medical records from the Tennessee State Veterans Home, a state nursing home. However, the Veteran has not indicated that such records are relevant to the claim or contain any medical etiology opinions supporting any of his claims. The Veteran was also provided 60 additional days to submit additional evidence to support his claims, but has not provided any additional information. As such, he was not prejudiced by the failure to obtain this information. He was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge. 

There is no duty on the part of VA to provide a medical examination for his remaining claims on appeal, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorders in question, and further substantiating evidence suggestive of a linkage between his active service and the current disorders, if shown. The Veteran has not done so, and no evidence thus supportive has otherwise been obtained. Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent medical evidence to suggest that the disorders are related to service. Indeed, the record does not indicate that the Veteran has a diagnosis of impotency. The Board also notes that obtaining a VA examination is unnecessary as there is otherwise sufficient medical evidence of record to make a decision. 38 U.S.C.A. § 5103A(d). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claim

The Veteran seeks to reopen a previously denied claim for service connection for an acquired psychiatric disorder. A review of the record indicates that the Veteran was previously denied service connection for that disorder in a March 1986 decision Board decision. That decision was final. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The RO appears to have reopened the Veteran's claim. However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless any RO action. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and material evidence is presented or secured with respect to the final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the March 1986 Board decision included service treatment records. A December 1971 mental evaluation noted that the Veteran's behavior was passive and bizarre and he was fully alert and partially disoriented. The note also indicated that his mood was depressed, his thought process was confused and content abnormal, but that he was mentally responsible, had the mental capacity to understand and participate in board proceedings and met retention standards. 

Subsequent VA medical records, including a January 1977 record, indicated repeated treatment at VA medical centers (VAMCs) for psychological complaints. 

An October 1984 rating decision denied service connection for PTSD and/or nervous condition was denied because it was neither shown to have been incurred in or aggravated by the Veteran's service and that his recent VA psychiatric work-up failed to show that a PTSD diagnosis. 

The record subsequently included an October 1984 VA mental health finding him to have an impression of schizoid personality. The Veteran received a Board hearing in January 1985 and reported regarding his experiences in Vietnam and that he had nightmares, but that he did not report them to other people. He also received a VA examination in September 1985, in which the examiner found him to have a schizoid personality with avoidance features, but not PTSD. 

A March 1986 Board decision found the Veteran to not have PTSD and that an acquired psychiatric disease was not present during service or within a year thereafter. The Board found the Veteran to not have an acquired psychiatric disorder that was incurred in or aggravated during service. 



Subsequent to the March 1986 Board decision, additional VA medical records generally indicated additional psychiatric records, including diagnoses for various psychiatric disorders. For example, an April 2008 VA medical record noted that the Veteran's depression was treated by medication. A January 1993 VA medical report noted a diagnosis of post traumatic shock disorder. Several other VA outpatient treatment records and other medical records also provided diagnoses of PTSD.

The Veteran received an April 2009 VA examination, which included a review of the claims file, in which the examiner diagnosed the Veteran with a personality disorder not otherwise specified (cluster A features) and indicated that he did not meet the criteria for PTSD. 

The Veteran has also submitted additional statements in regards to his claim, including in an October 2010 Board video hearing. 

The evidence submitted since the March 1986 Board decision is new, in that it was not previously of record, the newly submitted evidence is also material. Specifically, the new VA medical records and other medical records indicate that the Veteran had been diagnosed with PTSD, which was not present at the time of the March 1986 Board decision. Therefore, the additional evidence received is "material" since it relates to an unestablished fact necessary to substantiate his service connection claim; specifically that he has a diagnosis of PTSD to help raise a reasonable possibility of substantiating the claim. Accordingly, the Board finds that the claim for service connection is reopened. The claim for entitlement to service connection for an acquired psychiatric disorder will be further addressed in the remand section of this decision.

Service Connection Law

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, such as psychoses, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury. 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability. Id.

Residuals of a Cerebrovascular Accident Claim

The Veteran contends that his cerebrovascular accident (stroke) occurred due to his in-service Agent Orange exposure or secondary to his service-connected diabetes. 

In general, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a certain listed disability, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), ischemic heart disease and soft-tissue sarcomas. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements. First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.313. Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service. See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The Veteran's Form DD 214 reflects service in the Republic of Vietnam, from February 1970 until December 1970. He also received the Vietnam Service Medal, Vietnam Campaign Medal, and Combat Infantryman's Badge. Thus, the Veteran has met the requisite service in Vietnam and exposure to an herbicidal agent is presumed. Cerebrovascular accident, however, are not included in the diseases identified in 38 C.F.R. § 3.309(e) and as such, exposure to an herbicidal agent is not presumed to have caused the disease. 

However, even when a veteran is found to not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).



The Veteran's service treatment records do not indicate that the Veteran underwent a cerebrovascular accident in service or for decades following his service. An April 21, 2008 VA medical record indicated that the Veteran had been discharged with a principal diagnosis of cerebrovascular accident with left side paralysis. Additionally, although medical evidence indicates continued treatment for the residuals of the cerebrovascular accident, no medical opinion evidence is of record indicating that it was either caused by or the result of the Veteran's service. As such, service connection on a direct basis for any residuals of the cerebrovascular accident is not indicated as it did not occur in service.

Furthermore, no medical evidence of record indicates that the Veteran's cerebrovascular accident was caused by his presumed in-service Agent Orange exposure. There is also no medical evidence of record to indicate that his cardiovascular accident occurred due to his service-connected diabetes. The Veteran has not submitted any evidence to support either claims. No competent medical etiology evidence is of records to support the Veteran's claim. A claimant cannot passively wait for assistance in circumstances where he should have information that is essential in obtaining the putative evidence. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 (1991).

The only evidence of records is the Veteran's contention that he has residuals of a cerebrovascular accident due to his presumed Agent Orange exposure or secondary to his service-connected diabetes. The Veteran is not competent to render such an opinion. Espiritu, 2 Vet. App. at 495. 38 C.F.R. § 3.159. The Veteran does not have the requisite special medical knowledge necessary for such opinion evidence. 

Although the record does indicate that the Veteran had a cerebrovascular accident and that he currently has residuals of such an incident, there is no evidence of record to support finding that it developed in or was caused by service to support a service connection claim on a direct basis. There is also no medical evidence of record to support the Veteran's contention that it was caused by either his presumed Agent Orange exposure or his service-connected diabetes. 


As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 58. The Veteran's claim for service connection for residuals of a cerebrovascular accident is denied. 


Impotency Claim

The Veteran also contends that he has impotency due to his service-connected diabetes. The only evidence provided by the Veteran to support his claim is his belief that he has impotency due to is service-connected diabetes.

The Veteran is able to report symptoms, but not make causation determinations. 38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994). As such, he is able to testify as to the claimed symptoms of impotency. 

The record, however, is silent as to a diagnosis of impotency. The Veteran's service treatment records and VA medical records are silent as to any complaints of, or treatment for, impotence. The Veteran also received a VA examination for his diabetes mellitus in February 2010, and at that time, the examiner found no evidence that the Veteran had any other diabetic conditions and did not note impotency as a potential diabetic complication found. The June 2008 VA examination for diabetes mellitus similarly did not indicate that the Veteran had any diabetes mellitus complications. The VA outpatient treatment records are also negative as to any complaints of, or treatment for, impotency. In his March 2008 claim, the Veteran reported that he did not receive treatment for his impotence.

The medical evidence of record thus does not support the Veteran's claim. A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


Furthermore, even assuming for the sake of argument that the Veteran does have impotence, there is no medical evidence of record indicating that it developed due to service to support granting service connection on a direct basis or that it developed due to his service-connected diabetes mellitus to support granting service connection on a secondary basis. The medical evidence of record did not note any complaints of, or treatment for, impotence and the VA examinations for diabetes mellitus did not note impotence to be a complication of the diabetes mellitus. The record thus does not support the Veteran's contention that he has impotence due to service or his service-connected diabetes mellitus. 

The only evidence of record supportive of the Veteran's claim is his contention that he has impotence due to his service-connected diabetes mellitus. The Veteran is not competent to render such an opinion. Espiritu, 2 Vet. App. at 495. 38 C.F.R. § 3.159. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 58. The Veteran's claim for service connection for impotence is denied. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection an acquired psychiatric disorder is granted. The appeal is granted to this extent only. 

Service connection for residuals of a cerebrovascular accident, including as secondary to the Veteran's service-connected diabetes mellitus or due to Agent Orange exposure, is denied.

Service connection for impotency, including as secondary to the Veteran's service-connected diabetes mellitus, is denied.


REMAND

The Veteran contends that he has PTSD due to his combat service in Vietnam. In his January 1985 Board hearing, the Veteran previously reported his Vietnam experiences, including moving dead bodies after a helicopter crash and being ambushed and receiving gunfire. As noted above, the Veteran's claim has been recharacterized as for an acquired psychiatric disorder, including PTSD, depression, and schizophrenia. 

Recent VA medical records generally indicate psychiatric treatment. For example, a January 1993 VA medical report noted a diagnosis of post traumatic shock disorder. Several other VA outpatient treatment records and other medical records also provided diagnoses of PTSD. However, an April 2009 VA examiner specifically found the Veteran to not meet the criteria for PTSD under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria.

In contrast, a later April 2009 Vet Center intake record noted that the Veteran experienced symptoms of PTSD that appeared combat related. A May 25, 2010 VA outpatient treatment record noted assessments of PTSD, mood disorder and rule out mild cognitive disorder (related to stroke).  A September 16, 2010 VA medical record noted that the Veteran had diagnoses of PTSD and depression, not otherwise specified. 

Given the later and somewhat contemporaneous findings of PTSD that conflict with the April 2009 findings of the VA examiner, this case presents certain medical questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). Specifically, since the April 2009 VA examiner was not able to review all of that evidence, an updated VA psychiatric examination and opinion should be provided to consider such information.

The RO/AMC shall request that another psychiatric examination review all the records and provide a medical opinion addressing whether the Veteran has an acquired psychiatric disorder related to service.

The Board further notes that the last VA medical records associated with the claims file are through September 2010.  These records indicate that the Veteran also attended psychotherapy sessions (group and or individual) during 2009, perhaps at the Vet Center.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim and obtain these records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from 2009 to the present not already of record, and specifically including any PTSD group or other psychiatric treatment records, including from the Vet Center. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. The RO/AMC shall arrange an opportunity for the Veteran to attend a VA mental disorders examination for the purpose of determining nature, onset, etiology, and severity of any currently diagnosed psychiatric disorder or disorders, and to reconcile the conflicting medical evidence. The Veteran's claims file and a copy of this remand, must be made available to the examiner for review in connection with the examination. All appropriate test and studies shall be undertaken.  The VA examiner shall opine as to the following:

a)  Whether the Veteran has a current acquired psychiatric disorder or disorders, as opposed to or in combination with, a personality disorder; and

b)  If the Veteran is diagnosed with any psychiatric disorder(s), the VA examiner shall determine whether it is at least as likely as not (a 50% probability or more) that any diagnosed psychiatric disorder is related to any event or incident in service.  
      
The examiner shall comment on the validity of the existing diagnosed psychiatric disorders of record, which includes conflicting diagnoses of a personality disorder in April 2009 versus contemporaneous April 2009 Vet Center evaluation (stating that the Veteran suffers from PTSD as a result of traumatic experiences sustained during service), as well as continuing treatment for PTSD and depression in 2010.  The examiner shall particularly address discrepancies or disagreements between these records and any opinion(s) rendered by the examiner. A clear rationale for all opinions shall be provided, with a discussion of the facts and medical principles involved. 

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


